Exhibit 10.5

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT, dated as of June 1, 2015 (this “Agreement”), by and
among Concentra Group Holdings, LLC, a Delaware limited liability company
(“Parent”), and each of the several other individuals and entities named on
Schedule I hereto (each an “Investor” and collectively, the “Investors”).

 

W I T N E S S E T H:

 

WHEREAS, on March 22, 2015, MJ Acquisition Corporation (“Buyer”), Concentra Inc.
(the “Company”) and Humana Inc. (“Seller”) entered into a Stock Purchase
Agreement (as amended, the “Purchase Agreement”) pursuant to which, upon the
terms and subject to the conditions set forth therein, Buyer, as an indirect
wholly owned subsidiary of Parent, will purchase all of the outstanding shares
of capital stock of the Company from Seller; and

 

WHEREAS, each of the Investors, acting severally and not jointly, wishes to
acquire from Parent, and Parent wishes to issue to the Investors, upon the terms
and subject to the conditions hereinafter set forth, newly issued Class A
Interests (as defined in the LLC Agreement (as defined below)) in consideration
of each such Investor’s payment to Parent of cash in the amount of $1.00 per
Class A Interest.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained and incorporating the recitals set forth above, the parties
hereto hereby agree as follows:

 

ARTICLE I.

 

ISSUANCE, SALE AND DELIVERY OF INTERESTS; CLOSING

 

SECTION 1.01.                           Issuance, Sale and Delivery of
Interests.  Upon the terms and subject to the conditions of this Agreement, at
the Closing, Parent shall issue, sell and deliver to each Investor, and each
Investor, acting severally and not jointly, shall purchase from Parent at a
purchase price of $1.00 per Class A Interest, that number of Class A Interests
(the “Interests”) set forth opposite the name of such Investor under the heading
“Class A Interests” on Schedule I hereto for the cash purchase price (to be paid
by wire transfer of immediately available funds to a bank account specified in
writing by Parent) set forth opposite the name of such Investor under the
heading “Purchase Price” on Schedule I hereto (the “Subscription”).  Parent
shall use the aggregate proceeds from the sale of the Interests solely as
follows: (a) to pay the consideration for the transactions contemplated by the
Purchase Agreement in accordance with the terms of the Purchase Agreement and
(b) to pay fees, costs and expenses incurred in connection with the transactions
contemplated by the Purchase Agreement and the financings related thereto.

 

SECTION 1.02.                           Closing.  Upon the terms and subject to
the conditions of this Agreement, the issuance, sale and delivery of the
Interests contemplated by Section 1.01 (the “Closing”) will take place on the
date of the closing of the transactions contemplated by the

 

--------------------------------------------------------------------------------


 

Purchase Agreement (the “Purchase Agreement Contemplated Transactions”), but
prior to such consummation of the Purchase Agreement Contemplated Transactions,
at the offices of Ropes & Gray LLP, 1211 Avenue of the Americas, New York, New
York 10036 (such date being herein called the “Closing Date”).

 

SECTION 1.03.                           Failure to Consummate the Purchase
Agreement Contemplated Transactions.  In the event that after the Closing, the
Purchase Agreement Contemplated Transactions fail to be consummated for any
reason whatsoever, or the Purchase Agreement is otherwise terminated, the
parties hereto agree that the Subscription shall be void ab initio and
concurrently with the termination of the Purchase Agreement, Parent shall return
to each Investor the amount of cash set forth opposite the name of such Investor
under the heading “Purchase Price” on Schedule I hereto.

 

SECTION 1.04.                           Conditions to Closing. The Closing shall
be subject only to the condition that all of the conditions set forth in the
Purchase Agreement have been satisfied or waived (other than those conditions
which can be satisfied only at the closing of the Purchase Agreement
Contemplated Transactions, but subject to the satisfaction or waiver of such
conditions at the closing of the Purchase Agreement Contemplated Transactions).

 

SECTION 1.05.                           LLC Agreement.  Contemporaneous with the
execution and delivery of this Agreement on the date hereof, Parent and each
Investor is entering into the Amended and Restated Limited Liability Company
Agreement of Parent in the form attached hereto as Exhibit A (the “LLC
Agreement”).

 

SECTION 1.06.                           Existing LLC Interests.  At the Closing,
without any action on the part of any person being required, (a) the 501 units
of limited liability company interest of Parent issued to Select Medical
Corporation (“SEM”) on May 8, 2015 shall automatically be cancelled without
payment of any consideration therefor and (b) the 499 units of limited liability
company interest of Parent issued to Welsh, Carson, Anderson & Stowe XII, L.P.
(“WCAS”) on May 8, 2015 shall automatically be cancelled without payment of any
consideration therefor.

 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent represents and warrants to the Investors that:

 

SECTION 2.01.                           Existence and Power.  Parent is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Parent has the power and authority
necessary to (i) own its properties and assets, (ii) carry on its business as
now being conducted and as proposed to be conducted immediately after
consummation of the Purchase Agreement Contemplated Transactions and
(iii) execute and deliver this Agreement and the LLC Agreement and perform its
obligations hereunder and thereunder, including the issuance, sale and delivery
of the Interests.

 

SECTION 2.02.                           Authorization; Validity.  The execution
and delivery by Parent of this Agreement and the LLC Agreement and the
consummation of the transactions contemplated hereby (including the issuance,
sale and delivery of the Interests) and thereby have

 

2

--------------------------------------------------------------------------------


 

been duly authorized by all necessary limited liability company action on the
part of Parent.  Each of this Agreement and the LLC Agreement has been duly
executed and delivered by Parent.  Each of this Agreement and the LLC Agreement
constitutes a valid and binding agreement of Parent, enforceable against Parent
in accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies and (iii) with respect to provisions relating to
indemnification and contribution, as limited by considerations of public policy
and by federal or state securities laws.

 

SECTION 2.03.                           Governmental Authorization.  Assuming
the accuracy of the Investors’ representations and warranties set forth in
Article III hereof, no order, license, consent, authorization or approval of, or
exemption by, or action by or in respect of, or notice to, or filing or
registration with, any governmental body, agency or official is required by or
with respect to Parent in connection with the execution, delivery and
performance by Parent of this Agreement or the LLC Agreement except (i)  for
such filings and approvals as have been made or obtained, or (ii) where the
failure to obtain any such order, license, consent, authorization, approval or
exemption or give any such notice or make any filing or registration would not
have a material adverse effect on the ability of Parent to perform its
obligations hereunder and thereunder.

 

SECTION 2.04.                           Noncontravention.  The execution,
delivery and performance by Parent of this Agreement and the LLC Agreement does
not and will not (i) violate the certificate of formation or limited liability
company agreement of Parent, (ii) violate any law, rule, regulation, judgment,
injunction, order or decree applicable to or binding upon Parent, (iii) violate
any contract, agreement, license, lease or other instrument, arrangement,
commitment, obligation, understanding or restriction of any kind to which Parent
is a party or (iv) require any consent or other action by any person under,
constitute a default under (with due notice or lapse of time or both), or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of Parent or to a loss of any benefit to which Parent is entitled
under any provision of any agreement or other instrument binding upon Parent or
any of its assets or properties.

 

SECTION 2.05.                           Capitalization.  Except for (a) the
Interests to be issued hereunder and (b) awards in respect of up to 22,894,737
Class B Interests (as defined in the LLC Agreement) (which may be in the form of
grants of Class B Interests or options exercisable for Class B Interests) which
may be issued, there are, and immediately after the Closing there will be, no
outstanding (i) limited liability company interests of Parent, (ii) securities
of Parent convertible into or exchangeable for limited liability company
interests of Parent or (iii) options or other rights to acquire from Parent, or
other obligation of Parent to issue any limited liability company interests, or
securities convertible into or exchangeable for limited liability company
interests of Parent.

 

SECTION 2.06.                           Valid Issuance of Class A Interests.  At
Closing, the Interests will have been duly and validly authorized and when
issued, sold and delivered in accordance with the terms hereof for the
consideration expressed herein, will be validly issued and fully paid Class A
Interests of Parent.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

Each Investor, severally and not jointly, and solely with respect to such
Investor, represents and warrants to Parent that:

 

SECTION 3.01.                           Existence.  Such Investor (if not a
natural person) is a corporation, limited partnership, limited liability company
or other entity, as the case may be, duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

SECTION 3.02.                           Authorization; Power; Validity.  The
execution and delivery by such Investor (if not a natural person) of this
Agreement and the LLC Agreement and the consummation of the transactions
contemplated hereby and thereby are within such Investor’s powers and have been
duly authorized by all necessary action on the part of such Investor.  Each of
this Agreement and the LLC Agreement has been duly executed and delivered by
such Investor.  Each of this Agreement and the LLC Agreement constitutes a valid
and binding agreement of such Investor, enforceable against such Investor in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies and (iii) with respect to provisions relating to
indemnification and contribution, as limited by considerations of public policy
and by federal or state securities laws.

 

SECTION 3.03.                           Governmental Authorization.  No order,
license, consent, authorization or approval of, or exemption by, or action by or
in respect of, or notice to, or filing or registration with, any governmental
body, agency or official is required by or with respect to such Investor in
connection with the execution, delivery and performance by such Investor of this
Agreement or the LLC Agreement except (i) for such filings and approvals as have
been made or obtained or (ii) where the failure to obtain any such order,
license, consent, authorization, approval or exemption or give any such notice
or make any filing or registration would not have a material adverse effect on
the ability of such Investor to perform such Investor’s obligations hereunder or
thereunder.

 

SECTION 3.04.                           Noncontravention.  The execution,
delivery and performance by such Investor of this Agreement and the LLC
Agreement does not and will not (i) violate, if such Investor is not a natural
person, the certificate of incorporation, bylaws, certificate of limited
partnership, agreement of limited partnership, certificate of formation, limited
liability company agreement or other organizational documents of such Investor,
(ii) violate any law, rule, regulation, judgment, injunction, order or decree
applicable to or binding upon such Investor, (iii) violate any material
contract, agreement, license, lease or other instrument, arrangement,
commitment, obligation, understanding or restriction of any kind to which such
Investor is a party or is bound, (iv) require any consent or other action by any
person under, constitute a default under (with due notice or lapse of time or
both), or give rise to any right of termination, cancellation or acceleration of
any right or obligation of such Investor under any provision of any material
agreement or other material instrument binding upon such Investor or any of its
assets or properties or (v) result in the

 

4

--------------------------------------------------------------------------------


 

creation or imposition of any material lien, claim, charge, pledge, security
interest or other encumbrance with respect to any of the Interests acquired by
such Investor hereunder.

 

SECTION 3.05.                           Acquisition for Investment.  Such
Investor is acquiring the Interests being purchased by such Investor hereunder
for investment for such Investor’s own account and not with a view to, or for
sale in connection with, any distribution thereof.

 

SECTION 3.06.                           Private Placement(a)                 . 
(a) Such Investor’s financial situation is such that such Investor can afford to
bear the economic risk of holding the Interests being purchased by such Investor
hereunder for an indefinite period of time, and such Investor can afford to
suffer the complete loss of such Investor’s investment in the Interests.

 

(b)                                 Such Investor’s knowledge and experience in
financial and business matters are such that such Investor is capable of
evaluating the merits and risks of such Investor’s investment in the Interests.

 

(c)                                  Such Investor understands that the
Interests acquired hereunder are a speculative investment which involves a high
degree of risk of loss of the entire investment therein, that there will be
substantial restrictions on the transferability of the Interests and that
following the date hereof there will be no public market for the Interests and
that, accordingly, it may not be possible for such Investor to sell or pledge
the Interests, or any interest in the Interests, in case of emergency or
otherwise.

 

(d)                                 Such Investor and such Investor’s
representatives, including, to the extent such Investor deems appropriate, such
Investor’s legal, professional, financial, tax and other advisors, have reviewed
all documents provided to them in connection with such Investor’s investment in
the Interests, and such Investor understands and is aware of the risks related
to such investment.

 

(e)                                  Such Investor and such Investor’s
representatives have been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, Parent and its representatives
concerning Parent and its subsidiaries, the terms and conditions of such
Investor’s acquisition of the Interests and related matters and to obtain all
additional information which such Investor or such Investor’s representatives
deem necessary.

 

(f)                                   Such Investor is an “accredited investor”
as such term is defined in Regulation D promulgated under the Securities Act of
1933, as amended.

 

(g)                                  Such Investor does not have any plan or
intention to sell, exchange, transfer or otherwise dispose of (including by way
of gift) any of its Interests immediately after the acquisition of any such
Interests.

 

SECTION 3.07.                           No Other Representations and
Warranties.  Each such Investor hereby acknowledges and agrees that the
representations and warranties set forth in Article II hereof are the only
representations, warranties and statements being relied on by such Investor in
connection with such Investor’s acquisition of the Interests.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

MISCELLANEOUS

 

SECTION 4.01.                           Survival.  All of the covenants,
agreements, representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

SECTION 4.02.                           Notices.  Any notice or communication
required or permitted hereunder shall be in writing and shall be delivered
personally, delivered by nationally recognized overnight courier service, sent
by certified or registered mail, postage prepaid, or sent by facsimile (subject
to electronic confirmation of such facsimile transmission).  Any such notice or
communication shall be deemed to have been given (i) when delivered, if
personally delivered, (ii) one business day after it is deposited with a
nationally recognized overnight courier service, if sent by nationally
recognized overnight courier service, (iii) the day of sending, if sent by
facsimile prior to 5:00 p.m. (EST) on any business day or the next succeeding
business day if sent by facsimile after 5:00 p.m. (EST) on any business day or
on any day other than a business day or (iv) five business days after the date
of mailing, if mailed by certified or registered mail, postage prepaid, in each
case, to the following address or facsimile number, or to such other address or
addresses or facsimile number or numbers as such party may subsequently
designate to the other parties by notice given hereunder:

 

if to Parent, to it at:

 

c/o Select Medical Corporation

4717 Gettysburg Road

Mechanicsburg, PA 17088

Attention: Michael E. Tarvin

Facsimile: (717) 412-9142

 

if to any Investor, to such Investor at the address set forth for such Investor
on Schedule I hereto

 

SECTION 4.03.                           Amendments and Waivers.  (a) Any
provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and, in the case of an amendment, signed by
(i) Parent, (ii) SEM and (iii) WCAS; provided, that (x) no provision of this
Agreement may be modified or amended in a manner materially adverse to an
Investor if such modification or amendment affects such Investor
disproportionately relative to the other Investors, except with the written
consent of such Investor and (y) without the prior written consent of Cressey &
Company IV LP (“Cressey”), this Agreement may not be amended or modified to
change the number of Interests to be acquired by Cressey hereunder or the
purchase price therefor.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

SECTION 4.04.                           Expenses.  All costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such cost or expense.

 

6

--------------------------------------------------------------------------------


 

SECTION 4.05.                           Successors and Assigns.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party hereto
shall assign this Agreement or any of its rights, interests or obligations
hereunder without the prior written consent of Parent, SEM and WCAS.

 

SECTION 4.06.                           Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within such
State.

 

SECTION 4.07.                           Jurisdiction.  Each of the parties to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its assets and properties, to the exclusive jurisdiction of the Delaware Court
of Chancery, and any appellate court from such court, in any action or
proceeding arising out of or relating to this Agreement, the agreements
delivered in connection with this Agreement, or the transactions contemplated
hereby or thereby, or for recognition or enforcement of any judgment relating
thereto, and each of the parties to this Agreement hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in such courts; (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in the Delaware Court of Chancery;
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action or proceeding in the Delaware Court of Chancery; and (iv) waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in the Delaware Court of
Chancery.  Each of the parties to this Agreement hereby agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Each of the parties to this Agreement hereby irrevocably
consents to service of process in the manner provided for notices in
Section 4.02.  Nothing in this Agreement shall affect the right of any party to
this Agreement to serve process in any other manner permitted by applicable law.

 

SECTION 4.08.                           Waiver Of Jury Trial.  EACH PARTY TO
THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER OR IN CONNECTION WITH THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE, IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND ANY OF
THE OTHER AGREEMENTS DELIVERED IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES
SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.08.

 

7

--------------------------------------------------------------------------------


 

SECTION 4.09.                           Counterparts; Third Party
Beneficiaries.  This Agreement may be executed in any number of counterparts
(including via email with scan attachment or facsimile transmission), each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  No provision of this Agreement shall
confer upon any person other than the parties hereto any rights or remedies
hereunder.

 

SECTION 4.10.                           Entire Agreement.  This Agreement
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, both oral
and written, among the parties with respect to the subject matter hereof.

 

SECTION 4.11.                           Severability.  If one or more provisions
of this Agreement are finally held to be unenforceable under applicable law,
such provision shall be deemed to be excluded from this Agreement and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforced in accordance with its terms to the maximum
extent permitted by law.

 

[Remainder of Page Intentionally Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Subscription Agreement as of the day and year first above written.

 

 

 

CONCENTRA GROUP HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Michael E. Tarvin

 

 

Name:

Michael E. Tarvin

 

 

Title:

Vice President

 

 

 

Investors:

 

 

 

SELECT MEDICAL CORPORATION

 

 

 

 

 

By:

/s/ Martin F. Jackson

 

 

Name:

Martin F. Jackson

 

 

Title:

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

WELSH, CARSON, ANDERSON & STOWE XII, L.P.

 

BY: WCAS XII Associates LLC, its general partner

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Managing Member

 

 

 

WELSH, CARSON, ANDERSON & STOWE XII DELAWARE, L.P.

 

BY: WCAS XII Associates Cayman, L.P., its general partner

 

BY: WCAS XII Associates LLC, its general partner

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Managing Member

 

 

 

 

WELSH, CARSON, ANDERSON & STOWE XII DELAWARE II, L.P.

 

BY: WCAS XII Associates LLC, its general partner

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Managing Member

 

 

 

WELSH, CARSON, ANDERSON & STOWE XII CAYMAN, L.P.

 

BY: WCAS XII Associates Cayman, L.P., its general partner

 

BY: WCAS XII Associates LLC, its general partner

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Managing Member

 

 

 

WCAS XII CO-INVESTORS LLC

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Managing Member

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

WCAS MANAGEMENT CORPORATION

 

 

 

 

 

By:

/s/ Jonathan M. Rather

 

 

Name:

Jonathan M. Rather

 

 

Title:

Treasurer

 

Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

 

CRESSEY & COMPANY FUND IV LP

 

By: Cressey & Company GP LP, its general partner

 

By: Cressey & Company LLC, its general partner

 

 

 

 

 

By:

/s/ Bryan Cressey

 

 

Name: Bryan Cressey

 

 

Title: Member

 

--------------------------------------------------------------------------------